Title: Benjamin James Harris to Thomas Jefferson, 3 August 1812
From: Harris, Benjamin James
To: Jefferson, Thomas


          Sir Richmond 3d August 1812
          I herewith enclose you two drawings Shewing the principles of two different inventions that I consider to be entirely new, which I wish to submit to your examination—One of them is for the purpose of constructing Fire proofe Ceilings & the other for Filtering and Refrigerating water
          I will thank you to investigate both of these principles and give me your opinion of them,—And as I wish to procure patents for them Should they be new, I will also thank you to inform me if you have ever known patents granted upon either principle.
          I am just engaging in the manufacture of Cotton, and have for a long time been endeavoring to find some plan or principle upon which the Ceilings of rooms in large buildings can be constructed Fire proofe at any thing like a moderate expence.
          The site that I have procured for this business is very inconveniently situated for good Drinking water, which circumstance has induced me to investigate the principles of Filteration & Refrigeration, And as I know you are a great friend to the Arts & Sciences and of domestic manufacture & improvements I beg leave to ask if you know of any better principles upon which my objects can be accomplished than those which I have submitted to your examination—and if you know of any, please to transmit me a discription of them
          I am very respectfully Your most obd SertBen James Harris
        